Sinkler, J.,
The exceptions relate to the allowance of the claim of Mary Cappuccio and to the denial by the auditing judge of the petition of the accountant for a rehearing on the said claim on the ground of after-discovered evidence.
As to the first, the ground for the allowance of the claim by the learned auditing judge is based upon the *299credibility of the witnesses produced in behalf of the claimant. A reading of the record in the case convinces us that he has reached the sound conclusion.
As to the second, the granting of a rehearing is largely within the discretion of the auditing judge and will not be set aside unless abuse of his discretion exists. In the present case we do not find the abuse of discretion. On the contrary even if the averment in the petition for rehearing were proven, to wit, that on the day that certain conversations were shown by the testimony to have taken place at noon in Hammonton, New Jersey, the time-clock record of decedent’s employer in Germantown shows that he reported for work at 7:33 in the morning and left at 5:38 in the evening, it is not inconsistent with his presence at the hour specified at Hammonton, having in mind the nature of his employment as shown by the testimony.
The exceptions are dismissed and the adjudication is confirmed absolutely.